Citation Nr: 0943683	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  07-28 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for focal 
arthritis of the left hip with surgically induced fusion.

2.  Entitlement to a rating in excess of 20 percent for 
infectious arthritis of the left knee.

3.  Entitlement to specially adapted housing or a special 
home adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from November 1942 to 
February 1947.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2006 rating decision by the RO.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service-connected focal arthritis of the 
left hip with surgically induced fusion is manifested 
primarily by favorable ankylosis of the hip.

2.  The Veteran's service-connected infectious arthritis of 
the left knee is manifested primarily by pain and limitation 
of motion with extension to zero degrees and flexion to 95 
degrees.

3.  Service connection is in effect for the following 
disabilities:  surgical fusion of the left hip, evaluated as 
60 percent disabling; benign fibromatosis of the arms, legs, 
back, and lower anterior wall, evaluated as 60 percent 
disabling; and left knee arthritis, evaluated as 20 percent 
disabling.  


CONCLUSIONS OF LAW

1.  The criteria have not been met for the assignment of a 
rating in excess of 60 percent for focal arthritis of the 
left hip with surgically induced fusion.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002 and Supp. 2009); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 
5250 (2009).

2.  The criteria have not been met for the assignment of a 
rating in excess of 20 percent for infectious arthritis of 
the left knee.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 
and Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Code 5260 (2009).

3.  The criteria have not been met for the issuance of a 
certificate of eligibility for financial assistance in 
acquiring specially adapted housing or a special home 
adaptation grant.  38 U.S.C.A. §§ 2101(a), 5103, 5103a (West 
2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 3.809 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the Veteran in the development of the 
following issues:  Entitlement to a rating in excess of 
60 percent for focal arthritis of the left hip with 
surgically induced fusion; entitlement to a rating in excess 
of 20 percent for infectious arthritis of the left knee; and 
entitlement to specially adapted housing or a special home 
adaptation grant.  

In April 2006, VA received the Veteran's claims, and there is 
no issue as to providing an appropriate application form or 
completeness of the application for any of those claims. 

Following the receipt of that application, VA notified the 
Veteran of the information and evidence necessary to 
substantiate and complete his claims, including the evidence 
to be provided by the Veteran, and notice of the evidence VA 
would attempt to obtain.  Thereafter, the RO fulfilled its 
duty to assist him in obtaining identified and available 
evidence necessary to substantiate his claims.  That duty 
requires VA to make reasonable efforts to obtain relevant 
records (including private records) that the Veteran 
adequately identifies to VA and authorizes VA to obtain.  38 
U.S.C.A. § 5103A(b)(1).  However, the duty to assist is not a 
one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  
It is the Veteran's responsibility to present and support his 
claims.  38 U.S.C.A. § 5103.  

In this case, VA obtained or ensured the presence of the 
Veteran's records reflecting his treatment after service.  VA 
also had the Veteran examined in June 2006 to determine the 
extent of his service-connected left hip and left knee 
disabilities, as well as the overall extent of his service-
connected disabilities with respect to his claim for 
specially adapted housing or a special home adaptation grant.  
In addition, VA scheduled the Veteran for a hearing to be 
held at the RO in April 2007.  However, he failed to report 
for that hearing, citing his inability to travel due, in 
part, to his service-connected disabilities.  He has not 
requested that the hearing be rescheduled.  

In addition to the foregoing, the RO scheduled the Veteran 
for VA examinations in September and November 2007, to 
determine the level of impairment caused by his service-
connected disabilities.  As with his hearing, he failed to 
report for those examinations, citing his inability to travel 
due, in part, to his service-connected disabilities.  
Although his representative has requested that an additional 
examination be scheduled, there is no reason to believe that 
further efforts in that regard would be any more productive.  
Such attempts to develop the record would unnecessarily 
impose additional burdens upon the Board with no reasonable 
possibility of any benefit flowing to the Veteran.  
Accordingly, such development is not warranted.  See, e.g., 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

In sum, the Veteran has been afforded a meaningful 
opportunity to participate in the development of his appeal.  
He has not identified any outstanding evidence which could 
support any of his claims; and there is no evidence of any VA 
error in notifying or assisting the Veteran that could result 
in prejudice to him or that could otherwise affect the 
essential fairness of the adjudication.  Accordingly, the 
Board will proceed to the merits of the appeal.




The Increased Rating Claims

The Veteran seeks entitlement to increased ratings for his 
service-connected left hip and left knee disabilities.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2009).  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity (in civilian occupations) resulting from 
service-connected disability.  38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a 
veteran may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  Therefore, the following analysis 
is undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods. 

In determining the adequacy of assigned disability ratings 
with respect to the Veteran's left hip and left knee, 
consideration is given to factors affecting functional loss.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors 
include a lack of normal endurance and functional loss due to 
pain and pain on use, specifically limitation of motion due 
to pain on use including that experienced during flare ups.  
38 C.F.R. § 4.40.  Consideration is also given to weakened 
movement, excess fatigability, and incoordination, as well as 
the effects of the disability on the Veteran's ordinary 
activity.  38 C.F.R. §§ 4.10, 4.45. 

The Left Hip 

The Veteran contends that the 60 percent rating for his 
service-connected ankylosis of the left hip does not 
adequately reflect the level of impairment caused by that 
disability.  He states he has increased pain and that he is 
unable to get around without the use of a cane or walker.  He 
also states that he is unable to sit correctly and that he 
has difficulty getting out of chairs.  Therefore, he 
maintains that an increased rating is warranted.  However, 
after carefully considering the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against that claim.  
Therefore, as to that issue, the appeal will be denied.  

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure." Colayong v. West, 12 
Vet. App. 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONALRY (28TH Ed. 1994) at 86).  

Ankylosis of the hip is rated in accordance with 38 C.F.R. 
§ 4.71a, Diagnostic Code 5250.  A 60 percent rating is 
warranted for favorable ankylosis where the hip is in flexion 
at an angle between 20 and 40 degrees, and slight adduction 
or abduction.  A 70 percent evaluation is warranted for 
intermediate ankylosis of the hip.  A 90 percent rating is 
warranted for extremely unfavorable ankylosis in which the 
foot does not reach the ground and crutches are necessary for 
ambulation.

By a rating action in March 1947, VA granted the Veteran's 
claim of entitlement to service connection for infectious 
arthritis of the left hip and resulting left hip deformity 
and ankylosis.  

During VA examinations in October 1948 and June 1949, the 
Veteran's left hip was found to be in a position of favorable 
ankylosis.  

In November 1949, the Veteran was hospitalized by VA for 
further evaluation of his left hip.  Because of the 
destruction caused by the arthritis, he underwent arthrodesis 
of the hip.  

More recent evidence consists of VA outpatient records 
reflecting the Veteran's treatment from April 2006 to August 
2007, medical records from private health care providers, 
dated in April 2006 and April and October 2007, and the 
report of a June 2006 VA examination, as well as June 2006 
statements from fellow congregants at the Veteran's church.  
They show that the Veteran continues to be disabled by 
ankylosis of the left hip, and his fellow congregants suggest 
that his ability to function has diminished significantly.  

A review of the evidence discloses that the Veteran's left 
hip disorder causes him to limp and precludes his ability to 
sit comfortably in many chairs.  It also impairs his ability 
to negotiate stairs, and requires him to seek moderate 
assistance in dressing his lower body, meal preparation, and 
ordinary housework.  Otherwise, he is at least moderately 
independent with respect to most activities of daily living, 
such as eating, grooming, dressing his upper body, toileting, 
locomotion on level surfaces, and transfers.  Moreover, there 
is no evidence that his left hip is in any position other 
than favorable ankylosis.  Indeed, there is no competent 
evidence that it is productive of intermediate or unfavorable 
ankylosis.  Therefore, the Board finds that the Veteran's 
service-connected left hip disability does not meet or more 
nearly approximate the schedular criteria for a rating in 
excess of 60 percent under 38 C.F.R. § 4.71a, Diagnostic Code 
5250.  Accordingly, that rating is confirmed and continued; 
and the appeal for an increased rating is denied.

In arriving at this decision, the Board has considered the 
possibility of higher schedular ratings under additional 
diagnostic codes, that is, 38 C.F.R. § 4.71a, Diagnostic Code 
5254 and 5255.  However, those codes are not applicable as 
they require the presence of a hip flail joint or a fracture 
of the anatomical neck of the femur with non-union and loose 
motion.  Those abnormalities are not present in the Veteran's 
case.



The Left Knee

The Veteran also contends that the 20 percent rating for his 
service-connected left knee arthritis does not adequately 
reflect the level of impairment caused by that disability.  
He states that it is manifested, primarily, by pain, 
occasional swelling, and a popping sound.  Therefore, he 
maintains that an increased rating is warranted.  However, 
after carefully considering the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against that claim.  
Therefore, as to that issue, the appeal will also be denied.  

Limitation of motion of the knee is rated in accordance with 
38 C.F.R. §§ 4.71a, Diagnostic Codes 5260 and 5261.  A 20 
percent rating is warranted when flexion is limited to 30 
degrees or when extension is limited to 15 degrees.  A 30 
percent rating is warranted when flexion is limited to 15 
degrees or when extension is limited to 20 degrees.  A 40 
percent rating is warranted when extension is limited to 30 
degrees.  A 50 percent rating is warranted when extension is 
limited to 45 degrees.  

During his June 2006 VA examination, the Veteran complained 
of frequent left knee pain, primarily with prolonged 
standing.  He also complained of occasional swelling and 
giving way, as well as weakness and limitation of motion.  On 
examination, the Veteran walked with a slow, antalgic gait.  
He favored the right extremity with a cane.  He extended both 
knees fully to zero degrees and flexed the right knee to 110 
degrees and the left knee to 95 degrees.  Motor strength in 
the left knee was 3/5, compared to 5/5 in the right knee; and 
the left knee appeared to become weaker with repetitive 
testing.  However, there was no evidence of knee instability 
and no additional limitation of motion, fatigability, or 
incoordination affecting the left knee.  

Despite the Veteran's complaints of increased left knee 
disability, the foregoing manifestations do not meet or more 
nearly approximate the schedular criteria for a rating in 
excess of 20 percent.  Accordingly, that rating is confirmed 
and continued, and the appeal is denied.

In arriving at this decision, the Board has considered the 
potential applicability of additional diagnostic codes, 
38 C.F.R. §§ 4.71a, Diagnostic Codes 5256, 5257, and 5262.  
However, those codes require ankylosis of the knee, recurrent 
subluxation or lateral instability of the knee, or 
malunion/nonunion of the tibia and fibula.  None of those 
manifestations are present in the current case, and 
therefore, those diagnostic codes are not applicable.  

Additional Considerations

In arriving at the foregoing decisions, the Board has also 
considered the possibility of referring this case to the 
Director of the VA Compensation and Pension Service for 
possible approval of an extraschedular rating for the 
Veteran's service-connected left hip and left knee 
disabilities.  The evidence, however, does not show such an 
exceptional or unusual disability picture, as to render 
impractical the application of the regular schedular 
standards in rating any of those disabilities.  38 C.F.R. 
§ 3.321(b)(1) (2009).  Rather, the record shows that the 
manifestations of those disabilities are those contemplated 
by the regular schedular standards.  See Thun v. Peake, 22 
Vet. App. 111 (2008).  It must be emphasized that the 
disability ratings are not job specific.  They represent as 
far as can practicably be determined the average impairment 
in earning capacity as a result of diseases or injuries 
encountered incident to military service and their residual 
conditions in civilian occupations.  Generally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations of 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Absent competent evidence 
to the contrary, the Board finds no reason for further action 
under 38 C.F.R. § 3.321(b)(1). 

The Specially Adapted Housing/Special Home Adaptation Grant 
Claim

Finally, the Veteran contends that he is unable to get around 
without the use of a cane or walker and that he is unable to 
sit correctly, primarily due to his service-connected left 
hip fusion and left knee arthritis.  He states that he, 
therefore, requires several home improvements, including grab 
bars, specially adapted seating, and an elevated commode.  
Thus, he maintains that he is entitled to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing or special home adaptation.  However, after carefully 
considering the claim in light of the record and the 
applicable law, the Board is of the opinion that the Veteran 
does not meet the applicable criteria for such eligibility.  
Therefore, as to that issue, the appeal will be denied.  

The Law and Regulations

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be provided if, among other 
things, the Veteran is entitled to service-connected 
compensation for permanent and total disability due to: (1) 
The loss, or loss of use, of both lower extremities such as 
to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair, or (2) Blindness in both eyes, having 
only light perception, plus the anatomical loss or loss of 
use of one lower extremity, or (3) The loss or loss of use of 
one lower extremity together with residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair, or (4) The loss or 
loss of use of one lower extremity together with the loss or 
loss of use of one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.  
38 U.S.C.A. § 2101(a)(1)(2)(3); 38 C.F.R. § 
3.809(b)(1)(2)(3)(4).

If entitlement to specially adapted housing is not 
established, a veteran can qualify for a grant for necessary 
special home adaptations if he has compensation based on 
permanent and total service-connected disability which is due 
to one of the following: (1) blindness in both eyes with 
5/200 visual acuity or less; or (2) includes the anatomical 
loss or loss of use of both hands.  The assistance referred 
to in this section will not be available to any veteran more 
than once.  38 C.F.R. § 3.809(a).

The phrase "preclude locomotion" is defined as the necessity 
for regular and constant use of a wheelchair, braces, 
crutches or canes as a normal mode of locomotion although 
occasional locomotion by other methods may be possible.  
38 C.F.R. § 3.809(d).  

The term "loss of use" of a hand or foot constitutes that 
condition where no effective function remains other than that 
which would be equally well served by an amputation stump at 
the site of election below elbow or knee with use of a 
suitable prosthetic appliance.  The determination will be 
made on the basis of the actual remaining function, whether 
the acts of grasping, manipulation, etc. in the case of the 
hand, or balance, propulsion, etc., in the case of a foot, 
could be accomplished equally well by an amputation stump 
with prosthesis.  38 C.F.R. §§ 3.350(a)(2), 4.63.

Examples which constitute loss of use of a foot or hand are 
extremely unfavorable ankylosis of the knee, or complete 
ankylosis of two major joints of an extremity, or shortening 
of the lower extremity of 3-1/2 inches or more.  Also 
considered as loss of use of a foot is complete paralysis of 
the external popliteal (common peroneal) nerve and consequent 
foot drop, accompanied by characteristic organic changes, 
including trophic and circulatory disturbances and other 
concomitants confirmatory of complete paralysis of this 
nerve.  Id.  

The Veteran has been granted service connection for the 
following disabilities:  surgical fusion of the left hip, 
evaluated as 60 percent disabling; benign fibromatosis of the 
arms, legs, back, and lower anterior wall, evaluated as 
60 percent disabling; and left knee arthritis, evaluated as 
20 percent disabling.  The combined schedular rating for all 
three disabilities is 90 percent.  38 C.F.R. § 4.25 (2009).  
However, a total disability rating based on individual 
unemployability due to service-connected disability has been 
in effect since July 7, 1968.  See 38 C.F.R. § 4.16(a) 
(2009).

In August 2007, a representative of the VA Home Health Care 
Service visited the Veteran's home to determine the need for 
accommodations due, in part, to the Veteran's decreased 
mobility and increased risk of falling.  The examiner found 
that the Veteran had difficulty walking, sitting, and 
transfer, primarily as a result of pain and stiffness 
associated with his service-connected fusion of the left hip 
and arthritis of the left knee.  She also found that the 
Veteran needed assistance when dressing, as well as with 
locomotion, particularly when negotiating stairs.  Following 
the evaluation, the examiner recommended an elevated toilet 
seat with arms; uplift seat assist or recliner lift chair; 
grab bars to assist with transfers to the toilet and shower; 
a bed grab bar/trapeze bar; and a reacher.  The Veteran was 
trained on and issued a tall rolling walker; dressing stick; 
and long-handled sponge.  Recommendations were also made to 
obtain a grant through the VA Home Improvement and Structural 
Alterations (HISA) program so that the Veteran's sidewalks 
could be widened and so a larger shower could be installed.  

Despite the foregoing recommendations, the Veteran does not 
meet the eligibility criteria for specially adapted housing 
or the issuance of a grant for necessary special home 
adaptations.  Although the Veteran is severely disabled and 
has, effectively, lost the use of his left lower extremity, 
he does not have a service-connected disability of the right 
lower extremity.  Thus, although he requires canes or a 
walker for ambulation, he has not lost the use of both lower 
extremities due to service-connected disability.  He does 
have additional organic disease, fibromatosis, for which 
service connection has been established.  However, there is 
no competent evidence of record that it affects his functions 
of balance or propulsion, or that it otherwise contributes to 
his need for prosthetic devices to assist him with 
ambulation.  Indeed, during the June 2006 VA examination, the 
fibromatosis was found to be largely asymptomatic.  Finally, 
the evidence does not show, and the Veteran does not contend, 
that he has service connection for blindness or disability of 
either upper extremity.  

In light of the foregoing, the Veteran cannot fulfill the 
eligibility criteria under 38 U.S.C.A. § 2101 or 38 C.F.R. 
§ 3.809 for a grant of specially adapted housing or for 
necessary special home adaptations.  Accordingly, the appeal 
is denied.  

In arriving at this decision, the Board has considered the 
doctrine of reasonable doubt.  However, that doctrine is only 
invoked where there is an approximate balance of evidence 
which neither proves nor disproves the claim.  In this case, 
the preponderance of the evidence is against the Veteran's 
claim for a certificate of eligibility for specially adapted 
housing or for necessary special home adaptations.  
Therefore, the doctrine of reasonable doubt is not 
applicable.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102. 


ORDER

Entitlement to a rating in excess of 60 percent for focal 
arthritis of the left hip with surgically induced fusion is 
denied.

Entitlement to a rating in excess of 20 percent for 
infectious arthritis of the left knee is denied.

Entitlement to specially adapted housing or a special home 
adaptation grant is denied.



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


